Citation Nr: 1516443	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  12-22 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for brain tumor, to include as secondary to radiation exposure. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).
The Veteran served on active duty from December 1947 to December 1949 and from December 1952 to February 1955.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.

The issue of whether the AOJ committed CUE in denying service connection for a brain tumor has been raised by the record in an April 2010 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a thorough review of the Record, the Board unfortunately finds that remand is necessary, as the record does not contain the Veteran's Form 9 Substantive Appeal or any document that may be construed as a timely Substantive Appeal.  As a result, it is unclear whether any new evidence was submitted that must first be considered by the AOJ in a Supplemental Statement of the Case (SSOC).

A review of the Veterans Appeals Control and Locator System (VACOLS) shows that a VA Form 9 was received in August 2012, subsequent to the Statement of the Case (SOC).  However, this document has not been associated with the paper claims file, Virtual VA claims folder, or VBMS.  Additionally, as noted, there is no document of record with that date, or any date, that could be construed as a timely Form 9 Substantive Appeal.  Thus, this matter must be remanded in order for the AOJ to obtain the August 2012 Form 9 Substantive Appeal and readjudicate the matter if appropriate.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Take the appropriate steps to obtain the Veteran's Form 9 Substantive Appeal and associate it and any attached documents with the file.  The Board notes that VACOLS indicates that the Form 9 was received in August 2012.  However, the search should not be restricted to August 2012.

If unable to obtain the Form 9 Substantive Appeal, please contact the Veteran and ask if he has copy of the Form he submitted and any attached documents.

2.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issue on appeal if appropriate.  If any benefit sought is not granted, the appellant and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




